               Case 10-13683-MFW                Doc 1554         Filed 03/14/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                    )     Chapter 11
                                                           )
 CB Holding Corp., et al.1                                 )     Case No. 10-13683 (MFW)
                                                           )
                                      Debtors.             )     Re: Docket No. 1552


   ORDER GRANTING LIQUIDATING TRUSTEE’S THIRD MOTION TO EXTEND
     TERMINATION DATE OF CB HOLDING CORP. LIQUIDATING TRUST

                  Upon consideration of the motion (the “Motion”)2 of Deloitte Financial Advisory

Services LLP, the Liquidating Trustee (the “Trustee”) for the CB Holding Corp. Liquidating

Trust (the “Trust”) established under the confirmed chapter 11 plan in the above-captioned case

of the above-captioned debtors and debtors in possession (collectively, the “Debtors”), for an

order pursuant to Rule 9006(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and section 105 of title 11 of the United States Code (the “Bankruptcy Code”) further

extending the termination date (the “Termination Date”) for the Trust for one year from April 16,

2019, through and including April 16, 2020; and the Court having found that: (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. sections 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012, and that this Court may enter a final order consistent with Article III of

the United States Constitution; (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b); and due and adequate

notice of the Motion having been given under the circumstances such that no other notice need




1
  The Debtor’s former address was 1450 Route 22 West, Mountainside, NJ 07092. The chapter 11 case of Debtor CB Holding
Corp. is the surviving open case. The Debtor’s related debtor affiliates were previously closed by order of the Court.
2
  Capitalized terms not defined herein shall have the meaning attributed in the Motion.



DOCS_DE:222918.1 85481/003
               Case 10-13683-MFW              Doc 1554       Filed 03/14/19     Page 2 of 2



be given; and after due deliberation and sufficient cause appearing therefore, it is hereby

ORDERED THAT:

                 1.          The Motion is GRANTED.

                 2.          The Termination Date for the Trust is extended to and including

April 16, 2020.

                 3.          The extension provided by this Order shall be without prejudice to the

Trustee’s right to request further extensions of the Termination Date of the Trust under

Bankruptcy Rule 9006(b).

                 4.          This Court shall retain jurisdiction over all matters arising from or related

to the implementation of this Order.




        Dated: March 14th, 2019
        Wilmington, Delaware                           2     MARY F. WALRATH
DOCS_DE:222918.1 85481/003                                   UNITED STATES BANKRUPTCY JUDGE
